Citation Nr: 0009453	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  91-35 574A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1968 to January 1970.

2.	In June 1999, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Chicago, that the 
veteran died on March [redacted] 1999.

3.	In an Order dated August 10, 1999, the Court of Appeals 
for Veterans Claims vacated the September 25, 1998, Board 
decision addressing the above issues and dismissed the appeal 
for lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



